Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Norman Johnson, M.D.

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-3708
Decision No. CR4524
Date: February 8, 2016
DECISION

The Medicare enrollment and billing privileges of Petitioner, Norman Johnson, M.D., are
revoked pursuant to 42 C.F.R. § 424.535(a)(3),| effective February 17, 2015.

I. Background

Noridian Healthcare Solutions (Noridian), the Medicare administrative contractor for the
Centers for Medicare & Medicaid Services (CMS), notified Petitioner by letter dated
February 17, 2015, that his Medicare enrollment and billing privileges were revoked
effective February 17, 2015. Noridian stated that revocation was pursuant to 42 C.F.R.

§ 424.535(a)(3), based on Petitioner’s November 3, 2008 felony convictions for failing to
file state income tax returns. Noridian also notified Petitioner that he was subject to a
three-year bar to re-enrollment effective February 17, 2015, pursuant to 42 C.F.R.

§ 424.535(c). CMS Exhibit (Ex.) 1.

' References are to the 2014 revision of the Code of Federal Regulations (C.F.R.), the
revision in effect at the time of the initial determination in this case, unless otherwise
stated.
Petitioner requested reconsideration of the initial determination to revoke his Medicare
enrollment and billing privileges on April 16, 2015. CMS Exs. 3, 4. On June 10, 2015,
Noridian upheld the revocation on reconsideration, also citing 42 C.F.R. § 424.535(a)(3)
as the basis for revoking Petitioner’s Medicare enrollment and billing privileges. CMS
Ex. 7.

On August 7, 2015, Petitioner timely filed a request for hearing (RFH) before an
administrative law judge (ALJ). On August 17, 2015, the case was assigned to me for
earing and decision, and an Acknowledgement and Prehearing Order (Prehearing Order)
was issued at my direction.

On September 16, 2015, CMS filed a combined prehearing brief and motion for summary
judgment (CMS Br.) with CMS Exs. | through 7. On November 16, 2015, Petitioner
filed a combined prehearing brief and opposition to CMS’s motion for summary
judgment (P. Br.), and a witness and exhibit list. Petitioner listed himself as a witness.
Petitioner attached Petitioner’s exhibit (P. Ex.) 1 to his declaration. P. Ex. 1 is a copy of
the first page of the initial determination to revoke dated February 17, 2015, mailed to
Petitioner at a different address than appears on the copy of the initial determination
marked as CMS Ex. 1. I treat Petitioner’s declaration and the copy of the February 17,
2015 letter attached as P. Ex. 1. Petitioner also filed on November 16, 2015, a motion to
remand this case to CMS or Noridian pursuant to 42 C.F.R. § 498.56(d). Petitioner
attached to his motion for remand his declaration and fifteen letters from individuals
attesting to Petitioner’s good character. Petitioner filed a “Notice of Errata” on
November 17, 2015, to correct an omission from his motion to remand.

On December 1, 2015, CMS filed a reply brief (CMS Reply). Rather than file a separate
opposition to Petitioner’s motion to remand, CMS opposed the motion in its reply brief.
CMS Reply at 2. CMS objected to my consideration of the additional documents
Petitioner submitted with his request for remand claiming that Petitioner had failed to
show good cause for submitting new documentary evidence for the first time at the ALJ
level.

Petitioner’s motion for remand is denied. Pursuant to 42 C.F.R. § 498.56(d), I may
remand a case to CMS to consider new issues and, if appropriate, a new determination.
Pursuant to 42 C.F.R. § 498.78, I may also remand if CMS requests. CMS opposes
remand and Petitioner has not identified new issues that CMS should have the
opportunity to address. The gist of the motion to remand is Petitioner wants CMS to
consider additional mitigating evidence. However, Petitioner points to no legal
requirement for CMS to consider mitigating evidence related to revocation and CMS
resists the motion for remand, clearly indicating remand to CMS would be futile.
On January 26 and 27, 2016, Petitioner filed a motion for leave to file a sur-reply; a sur-
reply (P. Sur-reply); an amended list of exhibits and witnesses; and additional exhibits
marked as P. Exs. 8 through 30.” The sur-reply is accepted.

The parties have not objected to my consideration of CMS Exs. | through 7 and P. Ex. 1
(Petitioner’s Declaration and the attached letter) and they are admitted as evidence. P.
Exs. 8 through 30 are not admitted as evidence and not considered. P. Exs. 8 through 26
are letters of recommendation, endorsement, or other laudatory comments, and P. Ex. 27
is a certificate of recognition. The issue before me is whether or not there is a basis to
revoke Petitioner’s enrollment and billing privileges. 42 C.F.R. § 498.5(1)(1)-(2). P. Exs.
8 through 27 are not relevant to the issue before me and not admissible as evidence
because they do not have a tendency to make a fact at issue before me more or less
probable. Fed. R. Evid. 401. I may only admit evidence that is relevant and material. 42
C.F.R. § 498.60(b)(1). P. Ex. 28 is a document dated January 4, 2016, which purports to
reflect Petitioner’s various addresses on file with the Medical Board of California. This
document is relevant to an argument raised by Petitioner and I consider it relevant for that
reason. P. Ex. 28 is admitted. P. Ex. 29 is a copy of a Health Resources and Services
Administration webpage that indicates that Big Bear Lake, California is a Primary Care
Health Professional and Mental Health Professional Shortage Area. P. Ex. 29 is not
relevant to the issue before me, that is, whether or not there is a basis for revocation of
Petitioner’s Medicare enrollment and billing privileges. P. Ex. 30 includes at pages 1 and
2 another copy of the letter attached to Petitioner’s declaration that I have admitted as P.
Ex. 1. P. Ex. 30 also includes at pages 3 and 4, a letter from Desert Valley Hospital dated
March 10, 2015, ending his hospital privileges; and a letter from Desert Valley Medical
Group dated March 10, 2015, ending his affiliation with that physician practice group. P.
Ex. 30, pages | and 2 are relevant and admitted. P. Ex. 30, pages 3 and 4 are not relevant
and not admitted. P. Ex. 30, page 5 is Petitioner’s attestation and it is admitted as
relevant as a statement of Petitioner.

> Petitioner previously filed P. Ex. 1. There is no record of Petitioner filing exhibits
marked P. Exs. 2 through 7. Petitioner began numbering the new exhibits he offered with
his sur-reply as P. Ex. 8, apparently due to misunderstanding the Civil Remedies Division
Procedures (CRDP) and Prehearing Order. However, there is little risk for confusion
based on the incorrectly numbered exhibits. Therefore, P. Exs. 8 through 30 were not
rejected for failure to conform to the requirements for marking exhibits under the
Prehearing Order and the CRDP.
IL. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Noridian. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers.? Act §§ 1835(a) (42 U.S.C. § 1395n(a)), 1842(h)(1)
(42 U.S.C. § 1395(u)(h)(1)). Petitioner, a physician, is a supplier.

The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations, such as revocation of enrollment and billing privileges. Act § 1866(j)
(42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a supplier such as Petitioner
must be enrolled in the Medicare program and be issued a billing number to have billing
privileges and to be eligible to receive payment for services rendered to a Medicare-
eligible beneficiary.

The Secretary has delegated the authority to revoke enrollment and billing privileges to
CMS. 42 C.F.R. § 424.535. CMS or its Medicare contractor may revoke an enrolled
supplier’s Medicare enrollment and billing privileges and supplier agreement for any of
the reasons listed in 42 C.F.R. § 424.535. In this case, CMS revoked Petitioner’s
Medicare enrollment and billing privileges under 42 C.F.R. § 424.535(a)(3), which
provides in pertinent part:

(a) Reasons for revocation. CMS may revoke a currently
enrolled provider or supplier’s Medicare billing privileges

> A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) (42 U.S.C.

§ 1395f(g)) and 1835(e) (42 U.S.C. § 1395n(e)) of the Act. Act § 1861(u) (42 U.S.C.

§ 1395x(u)). The distinction between providers and suppliers is important because they
are treated differently under the Act for some purposes.
and any corresponding provider agreement or supplier
agreement for the following reasons:

oe Rk

(3) Felonies. The provider, supplier, or any owner of the
provider or supplier, within the 10 years preceding enrollment
or revalidation of enrollment, was convicted of a Federal or
State felony offense that CMS has determined to be
detrimental to the best interests of the program and its
beneficiaries.

(i) Offenses include —

oe Rk

(B) Financial crimes, such as extortion, embezzlement,
income tax evasion, insurance fraud and other similar
crimes for which the individual was convicted,
including guilty pleas and adjudicated pretrial
diversions.

42 CFR. § 424.535(a)(3)(i)(B); Act § 1866(b)(2)(D).

The effective date of the revocation is controlled by 42 C.F.R. § 424.535(g). The
regulation provides that when revocation is based on a felony conviction, the effective
date of revocation is the date of the conviction. 42 C.F.R. § 424.535(g). In this case,
CMS, through its contractor Noridian, exercised discretion and determined that the
effective date of revocation of Petitioner’s Medicare enrollment and billing privileges
should be the date of the notice of the revocation, that is, February 17, 2015. I will not
disturb the exercise of discretion by CMS. When a supplier’s Medicare enrollment and
billing privileges are revoked, the supplier is barred from re-enrolling in the Medicare
program for one to three years. 42 C.F.R. § 424.535(c). In this case, CMS determined
that a three-year bar was appropriate. The regulations grant no right to review of the
determination of the duration of the bar. 42 C.F.R. § 424.545.

A supplier whose enrollment and billing privileges have been revoked may request
reconsideration and review as provided by 42 C.F.R. pt. 498. 42 C.F.R. § 424.545(a). A
supplier submits a written request for reconsideration to CMS or its contractor. 42 C.F.R.
§ 498.22(a). CMS or its contractor must give notice of its reconsidered determination to
the supplier, giving the reasons for its determination, specifying the conditions or
requirements the supplier failed to meet, and advising of the right to an ALJ hearing.

42 C.F.R. § 498.25. If the decision on reconsideration is unfavorable to the supplier, the

supplier has the right to request a hearing by an ALJ and further review by the
Departmental Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C. § 1395cec(j)(8));
42 C.F.R. §§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an
oral hearing, is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373
F.3d 743, 748-51 (6th Cir. 2004). The supplier bears the burden to demonstrate that it
meets enrollment requirements with documents and records. 42 C.F.R. § 424.545(c).

B. Issues
Whether summary judgment is appropriate; and

Whether there was a basis for the revocation of Petitioner’s billing
privileges and enrollment in Medicare.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

CMS requested summary judgment. As noted above, a supplier whose enrollment has
been revoked has a right to a hearing and judicial review, and a hearing on the record is
required under the Act. Act §§ 205(b), 1866 (h)(1), (j); 42 C.F.R. §§ 498.3(b)(1), (5), (6),
(8), (15), (17), 498.5; Crestview, 373 F.3d at 748-51. A party may waive appearance at
an oral hearing but must do so affirmatively in writing. 42 C.F.R. § 498.66. In this case,
Petitioner has not waived the right to oral hearing or otherwise consented to a decision
based only upon the documentary evidence or pleadings. Accordingly, disposition on the
written record alone is not permissible, unless CMS’s motion for summary judgment has
merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The Secretary’s regulations at 42 C.F.R. pt. 498 that establish the procedure
to be followed in adjudicating Petitioner’s case do not establish a summary judgment
procedure or recognize such a procedure. However, the Board has long accepted that
summary judgment is an acceptable procedural device in cases adjudicated pursuant to 42
C.F.R. pt. 498. See, e.g., Ill. Knights Templar Home, DAB No. 2274 at 3-4 (2009);
Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No.
1628 at 3 (1997). The Board also has recognized that the Federal Rules of Civil
Procedure do not apply in administrative adjudications such as this, but the Board has
accepted that Fed. R. Civ. Pro. 56 and related cases provide useful guidance for
determining whether summary judgment is appropriate. Furthermore, a summary
judgment procedure was adopted as a matter of judicial economy within my authority to
regulate the course of proceedings and made available to the parties in the litigation of
this case by my Prehearing Order. The parties were given notice by the Prehearing Order
that summary judgment is an available procedural device and that the law as it has
developed related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hosp. Reg’! Med. Ctr., DAB No. 2459 at 4 (2012) (and cases cited therein); Experts Are
Us, Inc., DAB No. 2452 at 4 (2012) (and cases cited therein); Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300 at 3 (2010) (and cases cited therein); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differ from that used in resolving a case after a
hearing. On summary judgment, the ALJ does not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the evidence, as would be
done when finding facts after a hearing on the record. Rather, on summary judgment, the
ALJ construes the evidence in a light most favorable to the non-movant and avoids
deciding which version of the facts is more likely true. Holy Cross Vill. at Notre Dame,
Inc., DAB No. 2291 at 5 (2009). The Board also has recognized that on summary
judgment it is appropriate for the ALJ to consider whether a rational trier of fact could
find that the party’s evidence would be sufficient to meet that party’s evidentiary burden.
Dumas Nursing & Rehab., L.P., DAB No. 2347 at 5 (2010). The Secretary has not
provided in 42 C.F.R. pt. 498 for the allocation of the burden of persuasion or the
quantum of evidence required to satisfy the burden. However, the Board has provided
some persuasive analysis regarding the allocation of the burden of persuasion in cases
subject to 42 C.F.R. pt. 498. Batavia Nursing & Convalescent Ctr., DAB No. 1904
(2004), aff'd, Batavia Nursing & Convalescent Ctr. v. Thompson, 129 Fed. App’x 181
(6th Cir. 2005).

Viewing the evidence before me in a light most favorable to Petitioner and drawing all
inferences in Petitioner’s favor, I conclude that there are no genuine disputes as to any
material facts pertinent to revocation under 42 C.F.R. § 424.535(a)(3) that require a
hearing in this case. The issues in this case raised by Petitioner related to revocation
under 42 C.F.R. § 424.535(a)(3) must be resolved against him as a matter of law. The
undisputed evidence shows that there is a basis for revocation of Petitioner’s Medicare
enrollment and billing privileges. Accordingly, summary judgment is appropriate.

2. Petitioner was convicted of felony offenses.

3. The Secretary has determined and provided by regulation that
financial crimes such as income tax evasion or similar crimes are
detrimental to the Medicare program or its beneficiaries. 42 C.F.R.
§ 424.535(a)(3)(i)(B).

4. Petitioner was convicted of failing to file income tax returns, which
is a financial crime within the meaning of 42 C.F.R. §
424.535(a)(3)(i)(B).

5. There is a basis for revocation of Petitioner’s enrollment in
Medicare and his billing privileges pursuant to 42 C.F.R.
§ 424.535(a)(3).

6. Petitioner received adequate notice of the revocation of his
Medicare enrollment and billing privileges.

7. The issue for hearing and decision is whether there is a basis for
revocation of Petitioner’s Medicare enrollment and billing privileges
and, if there is a basis for revocation, my jurisdiction does not extend
to review of whether CMS properly exercised its discretion to revoke
Petitioner’s Medicare enrollment and billing privileges.

8. Ihave no authority to review CMS’s determination to impose a
three-year bar on Petitioner’s Medicare re-enrollment.

9. Petitioner’s Medicare enrollment and billing privileges are revoked
effective February 17, 2015.

a. Facts

The following facts are undisputed. On November 3, 2008, Petitioner entered pleas of no
contest to three felony counts of failure to file state income tax returns in violation of
California law, in the Superior Court of the State of California, County of San Bernardino
(the state court). Petitioner was convicted on each of the counts. CMS presented no
record of the conviction which occurred in November 2008, but Petitioner has not
disputed the allegation that he was, in fact, convicted in 2008 as alleged by CMS. CMS
Ex. 3; P. Br. at 6, P. Sur-reply at 3; P. Ex. 1.
On April 16, 2015, the state court granted Petitioner’s motion to reduce the three felony
counts to misdemeanors on condition that he show proof of payment of restitution in
excess of $61,500 by May 11, 2015. CMS Ex. 2. On May 11, 2015, the state court
granted Petitioner’s motion to set aside the convictions; ordered that pleas of not guilty be
entered; and dismissed the case pursuant to California Penal Code §§ 1203.4, 1203.4a,
and 1203.41. CMS Ex. 5.

b. Analysis

Petitioner does not dispute that in November 2008, within ten years of the revocation
action, he was convicted in state court of three felony counts of failure to file state
income tax returns. P. Ex. | at 2-3. Petitioner does not deny that his conviction in 2008
is a financial crime of the type that the Secretary has determined to be detrimental to the
Medicare program or its beneficiaries within the meaning of 42 C.F.R.

§ 424.535(a)(3)(i)(B). P. Sur-reply at 3. Accordingly, I conclude that there is a basis for
revocation of Petitioner’s Medicare enrollment and billing privileges pursuant to 42
C.F.R. § 424.535(a)(3)(i)(B). Pursuant to 42 C.F.R. § 424.535(g), the effective date of
revocation is generally 30 days after CMS or its contractor mails notice of its
determination to revoke. However, when the basis for revocation is a felony conviction,
such as this case, revocation is effective the date of the felony conviction. In November
2008, when Petitioner was convicted, the regulation then in effect provided that
“[rJevocation becomes effective within 30 days of the initial revocation notification.” 42
C.F.R. § 424.535(g) (2008). Although generally the regulations in effect at the time of
action by CMS or its contractor should control, I conclude that CMS and its contractor
properly exercised discretion to make the revocation in this case effective the date of the
notification of the initial determination to revoke, rather than the date of Petitioner’s
conviction. Retroactively revoking Petitioner’s Medicare enrollment and billing
privileges back to November 2008, going back nearly seven years, had the potential for
creating possible significant liability for any Medicare claims paid to or on Petitioner’s
behalf during the period November 2008 and February 17, 2015. I will not review nor
upset the exercise of CMS discretion to apply its regulations in an equitable fashion as it
as in this case. Accordingly, the date of revocation of Petitioner’s Medicare enrollment
and billing privileges is February 17, 2015, as determined by CMS and its contractor. I
note that Petitioner does not specifically challenge the effective date determination.

Petitioner argues as his defense in this case that his felony convictions were subsequently
reduced to misdemeanors by the state court, which also set aside the convictions, and
dismissed the case. Petitioner argues that the state court action effectively deprives CMS
of the legal basis for revocation of his Medicare enrollment and billing privileges.
Petitioner also argues that his case was dismissed pursuant to California Penal Code

§ 1203.4, which states, in relevant part, that upon dismissal, “[the defendant] shall
thereafter be released from all penalties and disabilities resulting from the offense of
which he or she has been convicted ....” P. Br. at 6. The gist of Petitioner’s argument

10

is that the California state law bars CMS from using the prior convictions against
Petitioner as a basis for revocation. Petitioner further argues that, even if I conclude that
CMS is authorized to revoke his Medicare billing privileges based on his felony
convictions, I should consider the fact that the charges were reduced and then dismissed
as mitigating circumstances. P. Br. at 6.

Petitioner’s argument regarding his felony convictions is without merit. There is no
dispute that Petitioner was convicted of felony financial crimes similar to tax evasion in
November 2008. There is no dispute that Petitioner’s felony convictions clearly satisfy
the requirements of 42 C.F.R. § 424.535(a)(3)(B). The fact that in 2015, the state court
reduced Petitioner’s felony convictions to misdemeanors and then dismissed the charges
does not change the fact that he was originally convicted of three felony counts of failure
to file income tax returns. In this proceeding, it is federal law — not state law — that
governs whether a supplier has been “convicted” of an offense, as that term is used in 42
C.F.R. § 424.535(a)(3). John Hartman, D.O., DAB No. 2564 at 3 (2014). The fact that
the California state court had the authority to revisit felony convictions entered nearly
seven years earlier, does not change the fact that Petitioner was, in fact, lawfully
convicted under California law. Petitioner points to no authority for the proposition that
CMS is bound to follow California law and treat Petitioner’s felony convictions in 2008
as being vacated or otherwise nullified by subsequent state court action under a provision
of state law.

In mandating the exclusion of providers and suppliers from participation in Medicare and
other federal and state healthcare programs for certain federal and state convictions,
Congress has specifically defined “conviction” to include situations “when a plea of
guilty or nolo contendere by the individual . . . has been accepted by a Federal, State, or
local court” or when the individual has “entered into participation in a first offender,
deferred adjudication, or other program or arrangement where judgment of conviction has
been withheld.” 42 U.S.C. § 1320a-7(i)(3)-(4); Act § 1128(i)(3)-(4).* In the exclusion
case, Henry L. Gupton, DAB No. 2058 (2007), the Board stated that it is “well
established” that the term “conviction” under the Act includes “diverted, deferred and

* Revocation and exclusion are two separate and distinct administrative actions enforced
by two different agencies within the U.S. Department of Health & Human Services
(HHS). Abdul Razzaque Ahmed, M.D., DAB No. 2261 at 13 (2009), aff'd, 710 F. Supp.
2d 167 (D. Mass. 2010). The Secretary delegated the authority to impose a mandatory
exclusion under section 1128 of the Act to the HHS Inspector General, who administers
that program pursuant to 42 C.F.R. pts. 1001 and 1005. The Secretary delegated the
authority for revoking a provider’s or supplier’s Medicare enrollment and billing
privileges to CMS in 42 C.F.R. pt. 424.
11

expunged convictions regardless of whether state law treats such actions as a conviction.”
Gupton, DAB No. 2058 at 8. The Board in Gupton explained that the “rationale for the
different meanings of ‘conviction’ for state criminal law versus federal exclusion law
purposes follows from the distinct goals involved.” Jd. at 7. The Board stated that while
the goals of criminal law generally include punishment, rehabilitation, and deterrence,
exclusions “are civil sanctions, designed to protect the beneficiaries of health care
programs and the federal fisc ....” Jd. The Board explained further, “‘in the effort to
protect both beneficiaries and funds, Congress could logically conclude that it was better
to exclude providers whose involvement in the criminal system raised serious concerns
about their integrity and trustworthiness, even if they were not subjected to criminal
sanctions for reasons of state policy.” Jd. at 7-8. The Board’s analysis in Gupton applies
equally in this case. The purposes of the revocation authority, protecting beneficiaries
and the Medicare trust fund, is served by treating Petitioner’s conviction of felony
offenses as a basis for revocation, rather than permitting Petitioner to avoid revocation
based on a state court determination to expunge or otherwise mitigate the effect of the
state court convictions. Lorrie Laurel, P.T., DAB No. 2524 at 5 (2013). I do not mean to
suggest that when a state court conviction is reversed and set aside on appeal that the
original conviction nevertheless would be a basis for revocation or exclusion but those
are not the facts in this case.

I am also not persuaded by Petitioner’s argument that the state court action reducing and
dismissing the criminal charges should be viewed as a mitigating circumstance.
Petitioner cites no authority in support of this argument. There is nothing in the Act or
regulations requiring CMS or its contractor to consider mitigating factors or evidence
other than the nature of Petitioner’s convictions in determining whether to revoke
enrollment. Act § 1866(j)(8); 42 C.F.R. § 424.535(a)(3). I conclude for the same reason
that I may not consider the numerous letters of recommendation and endorsements or
favorable comments Petitioner submitted for my consideration, and for that reason they
were not admitted as evidence. There is no regulatory or statutory requirement for CMS
or its contractor to consider mitigating evidence when determining whether to revoke. In
this case, Petitioner did submit such evidence and CMS actively resisted remand to
consider the information. Before me, Petitioner’s evidence offered in mitigation is
simply irrelevant to the issue of whether or not CMS or its contractor had a basis for
revocation.

Petitioner argues that the notice of the initial determination to revoke was defective. P.
Br. at 1-2; P. Sur-reply at 1-6. The regulations that govern revocation do not prescribe
the content of the notice of the initial determination to revoke Medicare enrollment and
billing privileges. 42 C.F.R. pt. 424. However, 42 C.F.R. § 498.20(a), which applies,
provides that CMS, or in this case its contractor, mails notice of the initial determination
to the affected party and the notice must set forth the basis for the determination, the
effect of the determination, and the right to request reconsideration or a hearing, as
applicable. The notice of reconsidered determination must also be sent by CMS or its
12

contractor, state the reasons for the determination, state the legal requirements the
affected party failed to meet, and advise the affected party of the right to a hearing. 42
C.F.R. § 498.25(a). In this case, the notice of initial determination stated that Petitioner’s
Medicare privileges were being revoked effective February 17, 2015, cited the legal and
factual basis, advised Petitioner of the right to request reconsideration, and to submit
additional information with the request for reconsideration. The notice also advised
Petitioner of the three-year re-enrollment bar. CMS Ex. 1. The notice of the
reconsidered determination dated June 10, 2015, advised Petitioner that revocation of
Medicare privileges was upheld, the reasons for the revocation, the legal basis for the
revocation, and that he had the right to request review. CMS Ex. 7. Petitioner thereafter
timely requested a hearing before an ALJ. My review reveals that the notices of initial
and reconsidered determination satisfied regulatory requirements. Any lack of clarity in
the notices was not prejudicial as Petitioner has effectively exercised the rights related to
review available to him under the Act and regulations. Petitioner’s argument that he did
not receive the notice of initial determination directly from the CMS contractor does not
reflect any error on the part of the CMS contractor or any prejudice to Petitioner as he
timely exercised his right to request reconsideration. ° P. Br. at 3-4; P. Sur-reply at 5.
Petitioner’s argument that he was not clear on what material could be submitted on
reconsideration is without merit. The regulations governing the reconsideration process
are publicly available and Petitioner was represented by counsel. Further, even accepting
that he received the second page of the initial determination late, that page contained an
invitation for Petitioner to call with any questions, a toll-free number to call, and the
hours during which to call. CMS Ex. | at 2. Petitioner does not offer evidence that he or
counsel called to request clarification or an extension of time to request reconsideration
based on his late receipt of the notice of initial determination.

The Act and regulations accord Petitioner a right to notice and the opportunity to have the
decision to revoke his enrollment and billing privileges reconsidered and then
administratively reviewed by an ALJ, the Board, and the courts. Act § 1866(j)(8) (42
U.S.C. § 1395cc(j)(8)); 42 C.F.R. §§ 424.545, 498.3(b)(17), 498.5, 498.22(a), and
498.25. Petitioner was notified of the revocation; he exercised his right to

> The record reflects that Noridian sent two notice letters to Petitioner on February 17,
2015, at two different mailing addresses. Noridian sent one notice to Petitioner’s former
employer, Bear Mountain Family Medicine (CMS Ex. 1), and another notice to his
employer, Desert Valley Hospital (P. Ex. 1). CMS Ex. | contains the following mailing
address: “Norman E Johnson MD; Bear Mountain Family Medicine; 41949 Big Bear
Blvd; Big Bear Lake, CA 92315-6865.” CMS Ex. 1. P. Ex. 1 contains the following
mailing address: “Norman E Johnson MD; Desert Valley Med Group; 16850 Bear
Valley Rd; Victorville, CA 92395.” P. Ex. 1. The two letters are identical in all other
respects.
13

reconsideration; he has received de novo review by an ALJ; and there is no real dispute
that there is a factual and legal basis for revocation of his enrollment pursuant to 42
C.F.R. § 424.535(a)(3). Petitioner has received the process due him under the Act and
the Secretary’s regulations.

Petitioner argues that Noridian failed to exercise discretion not to revoke Petitioner’s
Medicare enrollment and billing privileges and, therefore, it is not clear officials at
Noridian understood that they had discretion not to revoke in this case. I have concluded
that there was a basis for revocation. Noridian issued an initial determination to revoke
Petitioner’s enrollment and billing privileges. A Noridian hearing officer subsequently
upheld the revocation on reconsideration. Petitioner requested my de novo review and
CMS has advocated before me that there was a proper exercise of discretion to revoke
Petitioner’s enrollment and billing privileges. Given the facts, whether or not Noridian
understood its discretion is not relevant. CMS, which is fully appraised of the facts
including the evidence in mitigation offered by Petitioner, has elected to proceed with the
revocation. There is no question that CMS could have at any time during the course of
this proceeding reopened and revised the reconsidered determination and withdrawn the
revocation. 42 C.F.R. § 498.30. CMS did not choose to do so. It is CMS’s exercise of
discretion at this stage, not the contractor’s, that is at issue.

Further, I have no authority to review the exercise of discretion by CMS or its contractor
to revoke where there is a basis for revocation. Abdul Razzaque Ahmed, M.D., DAB No.
2261 at 19 (2009), aff'd, Ahmed v. Sebelius, 710 F.Supp.2d 167 (D. Mass. 2010). The
scope of my authority is limited to determining whether there is a legal basis for
revocation of Petitioner’s Medicare enrollment and billing privileges. Jd. I have
concluded that there is a basis for CMS to revoke Petitioner’s Medicare enrollment and
billing privileges pursuant to 42 C.F.R. § 424.535(a)(3). Thus, a regulatory basis for
revocation exists.

Petitioner asserts that because of the revocation, he was terminated by his employer and
is suffering difficult personal and professional circumstances. Petitioner also argues that
the area in which he practices has a shortage of health care professionals and the loss of
his health care services would cause a hardship to Medicare patients. P. Ex. 1; P. Br. at
6-7; P. Sur-reply at 2, 3, 6-7. In pointing out that he practices in an underserved area,
Petitioner appears to suggest that his situation may warrant a waiver of his revocation.
However, Petitioner points to no statutory or regulatory authority for granting a waiver of
a revocation.

To the extent that Petitioner’s other assertions may be construed as a request for equitable
relief, I have no authority to grant equitable relief. US Ultrasound, DAB No. 2302 at 8
(2010) (“Neither the ALJ nor the Board is authorized to provide equitable relief by
reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”). Furthermore, I am bound to follow the Act and regulations, and I have
14

no authority to declare statutes or regulations invalid or ultra vires. 1866/CPayday.com,
L.L.C., DAB No. 2289 at 14 (2009) (noting that “[a]n ALJ is bound by applicable laws
and regulations and may not invalidate either a law or regulation on any ground.”).

Petitioner challenges the duration of his three-year re-enrollment bar, arguing that it is “a
potentially career-ending punishment.” He points out that “[i]t is being imposed nearly
eight years after the conviction, during which time [he] continued to be a Medicare
provider without having any of [his] practices questioned by CMS.” P. Ex. 1; P. Sur-
reply at 3, 7.

Under the regulations, the re-enrollment bar after a revocation is a minimum of one year
and a maximum of three years. 42 C.F.R. § 424.535(c). There is no statutory or
regulatory language establishing a right to review of the duration of the re-enrollment bar
CMS imposes. Act § 1866(j)(8); 42 C.F.R. §§ 424.535(c); 424.545; 498.3(b); and 498.5.
The Board has held that the duration of a revoked supplier’s re-enrollment bar is not an
appealable initial determination listed in 42 C.F.R. § 498.3(b), and thus, is not subject to
ALJ review. Vijendra Dave, DAB No. 2672 at 11 (2016).

Finally, the nearly seven-year delay by CMS in taking the revocation action against
Petitioner is not a basis for me to reverse the revocation or reduce the three-year re-
enrollment bar. CMS revoked Petitioner’s billing privileges pursuant to 42 C.F.R.

§ 424.535(a)(3), which authorizes it to act within 10 years of a felony conviction. 42
C.F.R. § 424.535(a)(3). Here, Petitioner was convicted in November 2008, and CMS
revoked his billing privileges within 10 years of that conviction. Petitioner has identified
no statute of limitations that legally bars the revocation, even when so delayed, or any
other legal basis for me to invalidate the revocation action.

III. Conclusion

For the foregoing reasons, I conclude that Petitioner’s Medicare enrollment and billing
privileges are properly revoked pursuant to 42 C.F.R. § 424.535(a)(3), effective February
17, 2015.

/s/
Keith W. Sickendick
Administrative Law Judge

